CAE Inc. CONSOLIDATED FINANCIAL STATEMENTS Management’s Report on Internal Control Over Financial Reporting 2 Independent Auditor’s Report. 2 Consolidated Financial Statements. 4 Consolidated Balance Sheets. 4 Consolidated Statements of Earnings. 5 Consolidated Statements of Changes in Shareholders’ Equity. 5 Consolidated Statements of Comprehensive (Loss) Income. 7 Consolidated Statement of Accumulated Other Comprehensive Loss. 7 Consolidated Statements of Cash Flows. 8 Notes to the Consolidated Financial Statements. 9 NOTE 1 – NATURE OF OPERATIONS AND SIGNIFICANT ACCOUNTING POLICIES. 9 NOTE 2 – CHANGES IN ACCOUNTING POLICIES. 16 NOTE 3 – BUSINESS ACQUISITIONS AND COMBINATIONS. 17 NOTE 4 – INVESTMENTS IN JOINT VENTURES. 19 NOTE 5 – DISCONTINUED OPERATIONS. 20 NOTE 6 – ACCOUNTS RECEIVABLE. 21 NOTE 7 – INVENTORIES. 21 NOTE 8 – PROPERTY, PLANT AND EQUIPMENT. 22 NOTE 9 – INTANGIBLE ASSETS. 22 NOTE 10 – GOODWILL. 23 NOTE 11 – OTHER ASSETS. 23 NOTE 12 – ACCOUNTS PAYABLE AND ACCRUED LIABILITIES. 23 NOTE 13 – DEBT FACILITIES. 24 NOTE 14 – DEFERRED GAINS AND OTHER LONG-TERM LIABILITIES. 27 NOTE 15 – INCOME TAXES. 28 NOTE 16 – CAPITAL STOCK. 30 NOTE 17 – STOCK-BASED COMPENSATION PLANS. 31 NOTE 18 – CAPITAL MANAGEMENT. 34 NOTE 19 – FINANCIAL INSTRUMENTS AND FINANCIAL RISK MANAGEMENT. 34 NOTE 20 – SUPPLEMENTARY CASH FLOWS AND EARNINGS INFORMATION. 43 NOTE 21 – CONTINGENCIES. 44 NOTE 22 – COMMITMENTS. 44 NOTE 23 – GOVERNMENT ASSISTANCE. 44 NOTE 24 – EMPLOYEE FUTURE BENEFITS. 45 NOTE 25 – RESTRUCTURING CHARGE. 49 NOTE 26 – VARIABLE INTEREST ENTITIES. 50 NOTE 27 – OPERATING SEGMENTS AND GEOGRAPHIC INFORMATION. 51 NOTE 28 – DIFFERENCES BETWEEN CANADIAN AND UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES 53 NOTE 29 – COMPARATIVE FINANCIAL STATEMENTS. 59 NOTE 30 – SUBSEQUENT EVENTS. 59 Managements Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAEs internal control over financial reporting is a process designed under the supervision of CAEs President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Companys financial statements for external reporting purposes in accordance with Canadian generally accepted accounting principles. As of March31,2010, management conducted an assessment of the effectiveness of the Companys internal control over the financial reporting based on the framework and criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that the Companys internal control over financial reporting as of March31,2010 was effective. M. Parent A. Raquepas President and Chief Executive Officer Vice-president, Finance and Chief Financial Officer Montreal (Canada) May13,2010 Independent Auditors Report To the Shareholders of CAE Inc. We have completed integrated audits of the consolidated financial statements and internal control over financial reporting of CAE Inc. (the Company) as at March31,2010, 2009 and 2008. Our opinions, based on our audits, are presented below. Consolidated financial statements We have audited the accompanying consolidated balance sheets of the Company as at March31,2010 and 2009, and the related consolidated statements of earnings, changes in shareholders equity, comprehensive (loss) income, accumulated other comprehensive loss and cash flows for each of the three years in the period ended March31,2010. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of the Companys financial position as at March 31, 2010 and 2009 and the results of its operations and its cash flows for each of the three years in the period ended March 31, 2010 in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as at March 31, 2010 and 2009 and the results of its operations and its cash flows for each of the three years in the period ended March 31, 2010 in accordance with Canadian generally accepted accounting principles. Internal control over financial reporting We have also audited the Companys internal control over financial reporting as at March31,2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Companys management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on the effectiveness of the Companys internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. 2 | CAE Year-End Financial Results 2010 A companys internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A companys internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the companys assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as at March 31, 2010 based on criteria established in Internal Control  Integrated Framework issued by the COSO. May 13, 2010 Montréal, Quebec, Canada [1] Chartered accountant auditor permit No.12300 Consolidated Financial Statements CAE Year-End Financial Results 2010 | 3 Consolidated Financial Statements Consolidated Balance Sheets As at March31 (amounts inmillions of Canadian dollars) Restated (Note 2) Assets Current assets Cash and cash equivalents $ $ Accounts receivable (Note 6) Contracts in progress Inventories (Note 7) Prepaid expenses Income taxes recoverable Future income taxes (Note 15) $ $ Property, plant and equipment, net (Note 8) Future income taxes (Note 15) Intangible assets (Note 9) Goodwill (Note 10) Other assets (Note 11) $ $ Liabilities and shareholders equity Current liabilities Accounts payable and accrued liabilities (Note 12) $ $ Deposits on contracts Current portion of long-term debt (Note 13) Future income taxes (Note 15) $ $ Long-term debt (Note 13) Deferred gains and other long-term liabilities (Note 14) Future income taxes (Note 15) $ $ Shareholders equity Capital stock (Note 16) $ $ Contributed surplus Retained earnings Accumulated other comprehensive loss $ Contingencies and commitments (Notes 21 and 22) The accompanying notes form an integral part of these Consolidated Financial Statements. Approved by the Board: M. Parent L. R. Wilson DirectorDirector 4 | CAE Year-End Financial Results 2010 Consolidated Financial Statements Consolidated Statements of Earnings Years ended March31 (amounts inmillions of Canadian dollars, except per share amounts) Restated (Note 2) Restated (Note 2) Revenue $ $ $ Earnings before restructuring, interest and income taxes $ $ $ Restructuring charge (Note 25) – – Earnings before interest and income taxes (Note 27) $ $ $ Interest expense, net (Note 13) Earnings before income taxes $ $ $ Income tax expense (Note 15) Earnings from continuing operations $ $ $ Results of discontinued operations (Note 5) – Net earnings $ $ $ Basic and diluted earnings per share from continuing operations $ $ $ Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Weighted average number of shares outstanding (basic) (Note 16) Weighted average number of shares outstanding (diluted) (Note 16)(1) (1) For fiscal year 2010, the effect of stock options potentially exercisable was anti-dilutive; therefore, the basic and diluted weighted average number of shares outstanding are the same. The accompanying notes form an integral part of these Consolidated Financial Statements. Consolidated Statements of Changes in Shareholders’ Equity Year ended March31,2010 (amounts inmillions of Canadian dollars, except number of shares) Common Shares Contributed Surplus Retained Earnings Accumulated Other Comprehensive Loss Total Shareholders’ Equity Number of Shares Stated Value Balance, beginning of year $ Stock options exercised – – – Transfer upon exercise of stock options – Stock dividends – – – Stock-based compensation (Note 17) – Net earnings – Dividends – Other comprehensive loss – Balance, end of year $ The total of Retained earnings and Accumulated other comprehensive loss for the year ended March31,2010 was $703.4million (2009–$757.5million; 2008–$512.1million). The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2010 | 5 Consolidated Financial Statements Year ended March31,2009 (amounts inmillions of Canadian dollars, except number of shares) Common Shares Contributed Surplus Retained Earnings Accumulated Other Comprehensive Loss Total Shareholders’ Equity Number of Shares Stated Value Balance, beginning of year, restated $ Stock options exercised – – – Transfer upon exercise of stock options – Stock dividends – – – Stock-based compensation (Note 17) – Net earnings, restated (Note 2) – Dividends – Other comprehensive income, restated (Note 2) – Balance, end of year, restated $ Year ended March31,2008 (amounts inmillions of Canadian dollars, except number of shares) Common Shares Contributed Surplus Retained Earnings Accumulated Other Comprehensive Loss Total Shareholders’ Equity Number of Shares Stated Value Balance, beginning of year, as previously reported $ Adjustment for change in accounting policy (Note 2) – Balance, beginning of year, restated $ Shares issued – – – Stock options exercised – – – Transfer upon exercise of stock options – Stock dividends – – – Stock-based compensation (Note 17) – Net earnings, restated (Note 2) – Dividends – Other comprehensive loss, restated (Note 2) – Balance, end of year, restated $ The accompanying notes form an integral part of these Consolidated Financial Statements. 6 | CAE Year-End Financial Results 2010 Consolidated Financial Statements Consolidated Statements of Comprehensive (Loss) Income Years ended March31 (amounts inmillions of Canadian dollars) Restated (Note 2) Restated (Note 2) Net earnings $ $ $ Other comprehensive (loss) income, net of income taxes: Foreign currency translation adjustment Net foreign exchange (losses) gains on translation of financial statements of self-sustaining foreign operations $ $ $ Net change in gains (losses) on certain long-term debt denominated in foreign currency and designated as hedges on net investments in self-sustaining foreign operations Reclassifications to income – Income tax $ $ $ Net changes in cash flow hedge Net change in gains (losses) on derivative items designated as hedges of cash flows $ $ $ Reclassifications to income or to the related non-financial assets or liabilities Income tax $ $ $ Total other comprehensive (loss) income $ $ $ Comprehensive (loss) income $ $ $ The accompanying notes form an integral part of these Consolidated Financial Statements. Consolidated Statement of Accumulated Other Comprehensive Loss As at and for the year ended March31,2010 (amounts inmillions of Canadian dollars) Foreign Currency Translation Adjustment Cash Flow Hedge Accumulated Other Comprehensive Loss Balance in accumulated other comprehensive loss, beginning of year, as previously reported $ $ $ Adjustment for change in accounting policy (Note 2) – Balance in accumulated other comprehensive loss, beginning of year, restated $ $ $ Details of other comprehensive loss: Net change in (losses) gains Reclassifications to income or to the related non-financial assets or liabilities Income tax Total other comprehensive loss for the year $ $ $ Balance in accumulated other comprehensive loss, end of year $ $ $ The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2010 | 7 Consolidated Financial Statements Consolidated Statements of Cash Flows Years ended March31 (amounts inmillions of Canadian dollars) Restated (Note 2) Restated (Note 2) Operating activities Net earnings $ $ $ Results of discontinued operations (Note 5) – Earnings from continuing operations $ $ $ Adjustments to reconcile earnings to cash flows from operating activities: Depreciation Financing cost amortization Amortization of intangible and other assets Future income taxes (Note 15) Investment tax credits Stock-based compensation plans (Note 17) Employee future benefits, net (Note 24) Amortization of other long-term liabilities Other Changes in non-cash working capital (Note 20) Net cash provided by operating activities $ $ $ Investing activities Business acquisitions, net of cash and cash equivalents acquired (Note 3) $ $ $ Capital expenditures Proceeds from the disposal of property, plant and equipment – – Deferred development costs Other Net cash used in investing activities $ $ $ Financing activities Proceeds from long-term debt, net of transaction costs and the hedge accounting adjustment (Note 13) $ $ $ Repayment of long-term debt (Note 13) Proceeds from capital lease (Note 13) – – Repayment of capital lease (Note 13) – – Dividends paid Common stock issuance (Note 16) Other Net cash provided by (used in) financing activities $ $ $ Effect of foreign exchange rate changes on cash and cash equivalents $ $ $ Net increase (decrease) in cash and cash equivalents $ $ $ Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplementary Cash Flows Information (Note 20) The accompanying notes form an integral part of these Consolidated Financial Statements. 8 | CAE Year-End Financial Results 2010 Notes to the Consolidated Financial Statements Notes to the Consolidated Financial Statements Years ended March31,2010, 2009 and 2008 (amounts inmillions of Canadian dollars) NOTE 1 – NATURE OF OPERATIONS AND SIGNIFICANT ACCOUNTING POLICIES Nature of operations CAE Inc. (or the Company) designs, manufactures and supplies simulation equipment and services and develops integrated training solutions for the military, commercial airlines, business aircraft operators, aircraft manufacturers and healthcare education and service providers. CAE’s flight simulators replicate aircraft performance in normal and abnormal operations as well as a comprehensive set of environmental conditions utilizing visual systems that contain an extensive database of airports, other landing areas, flying environments, motion and sound cues to create a fully immersive training environment. The Company offers a range of flight training devices based on the same software used on its simulators. The Company also operates a global network of training centres in locations around the world. The Company’s operations are managed through four segments: (i) Simulation Products/Civil (SP/C) – Designs, manufactures and supplies civil flight simulators, training devices and visual systems; (ii) Simulation Products/Military (SP/M) – Designs, manufactures and supplies advanced military training equipment and software tools for air forces, armies and navies; (iii) Training & Services/Civil (TS/C) – Provides business and commercial aviation training for all flight and ground personnel and all associated services; (iv) Training & Services/Military (TS/M) – Supplies turnkey training services, support services, systems maintenance and modelling and simulation solutions. Generally accepted accounting principles and financial statements presentation These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). In some respects, these accounting principles differ from United States generally accepted accounting principles (U.S. GAAP). The main differences are described in Note 28. Use of estimates The preparation of consolidated financial statements in conformity with GAAP requires CAE’s management (management) to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and reported amounts of revenues and expenses for the period reported. Management reviews its estimates on an ongoing basis, particularly as they relate to accounting for long-term contracts, useful lives, employee future benefits, income taxes, impairment of long-lived assets, asset retirement obligations, fair value of certain financial instruments, goodwill and intangible assets, based on management’s best knowledge of current events and actions that the Company may undertake in the future. Actual results could differ from those estimates. Basis of consolidation The consolidated financial statements include the accounts of CAE Inc. and of all its majority owned subsidiaries, and variable interest entities for which the Company is the primary beneficiary. They also include the Company’s proportionate share of assets, liabilities and earnings of joint ventures in which the Company has an interest (refer to Note 4). All significant intercompany accounts and transactions have been eliminated. The investments over which the Company exercises significant influence are accounted for using the equity method and portfolio investments are accounted at fair value unless there is no quoted price in an active market. The Company determines if a variable interest entity (VIE) (a party with an ownership, contractual or other financial interest) should be consolidated if it is exposed to a majority of the risk of loss from the VIE’s activities, is entitled to receive a majority of the VIE’s residual returns (if no party is exposed to a majority of the VIE’s losses), or both (the primary beneficiary). The Company revises its determination of the accounting for VIEs when certain events occur, such as changes in governing documents or contractual arrangements. Refer to Note26 for additional information. CAE Year-End Financial Results 2010 | 9 Notes to the Consolidated Financial Statements Revenue recognition Long-term contracts Revenue from long-term contracts for the design, engineering and manufacturing of flight simulators is recognized using the percentage-of-completion method when there is persuasive evidence of an arrangement, when the fee is fixed or determinable and when collection is reasonably certain. Under this method, revenue is recorded as related costs are incurred, on the basis of the percentage of actual costs incurred to date, related to the estimated total costs to complete the contract. Recognized revenues and margins are subject to revisions as the contract progresses to completion. Management conducts monthly reviews of its estimated costs to complete, percentage-of-completion estimates and revenues and margins recognized, on a contract-by-contract basis. The impact of any revisions in cost and earning estimates is reflected in the period in which the need for a revision becomes known. Provisions for estimated contract losses are recognized in the period in which the loss is determined. Contract losses are measured at the amount by which the estimated total costs exceed the estimated total revenue from the contract. Warranty provisions are recorded when revenue is recognized based on past experience. Generally, no right of return or complementary upgrade is provided to customers. Post-delivery customer support is billed separately, and revenue is recognized over the support period. Product maintenance Revenue from maintenance contracts is generally recognized in earnings on a straight-line method over the contract period. In situations when it is clear that costs will be incurred on other than a straight-line basis, based on historical evidence, revenue is recognized over the contract period in proportion to the costs expected to be incurred in performing services under the contract. Spare parts Revenue from the sale of spare parts is recognized when there is persuasive evidence of an arrangement, delivery has occurred, the fee is fixed or determinable and collection is reasonably assured. Software arrangements The Company also enters into software arrangements to sell, independently or in multiple-element arrangements, software, services, maintenance and software customization. Revenue is recognized as follows: (i) Stand-alone products Revenue from software licensing arrangements that do not require significant production, modification, or customization of software, is recognized when there is persuasive evidence of an arrangement, delivery has occurred, the fee is fixed or determinable and collection is reasonably assured. (ii) Consulting services Revenues arising from direct consulting or training services that are provided to customers are recognized as the services are rendered. (iii) Maintenance Maintenance and support revenues are recognized ratably over the term of the related agreements. (iv) Long-term software arrangements Revenues from fixed-price software arrangements and software customization contracts that require significant production, modification, or customization of software are recognized under the percentage-of-completion method. Training services Revenue from training services is recognized when persuasive evidence of an arrangement exists, the fee is fixed or determinable, recovery is reasonably certain and the services have been rendered. For flight schools, cadet training courses are offered mainly by way of ground school and live aircraft flight. During the ground school phase, revenue is recognized in earnings on a straight-line basis, while during the live aircraft flight phase, revenue is recognized based on actual flown hours. Multiple-element arrangements The Company sometimes enters into multiple-element revenue arrangements, which may include a combination of the design, engineering and manufacturing of flight simulators, as well as the provision of spare parts and maintenance. A multiple-element arrangement is separated into more than one unit of accounting, and applicable revenue recognition criteria are considered separately for the different units of accounting if all of the following criteria are met: (i) The delivered item has value to the customer on a stand-alone basis; (ii) There is objective and reliable evidence of the fair value of the undelivered item (or items); (iii) If the arrangement includes a general right of return related to the delivered item, delivery or performance of the undelivered item is considered probable and substantially in the control of the vendor. The allocation of the revenue from a multiple deliverable agreement is based on fair value of an undelivered item as evidenced by the price of the item regularly charged by the Company on an individual basis. The Company enters into stand-alone transactions on a regular basis in regards to the sale of spare parts and maintenance arrangements; therefore the price charged when the elements are sold separately is readily available. The process for determining fair value of undelivered items, with respect to the design, engineering and manufacturing of flight simulators, entails evaluating each transaction and taking into account the unique features of each deal. 10 | CAE Year-End Financial Results 2010 Notes to the Consolidated Financial Statements Foreign currency translation Self-sustaining foreign operations Assets and liabilities of self-sustaining foreign operations are translated at exchange rates in effect at the balance sheet date and revenue and expenses are translated at the average exchange rates for the period. Foreign exchange gains or losses arising from the translation into Canadian dollars are included in accumulated other comprehensive loss. Translation gains or losses related to long-term intercompany account balances, which form part of the overall net investment in foreign operations, and those arising from the translation of debt denominated in foreign currencies and designated as hedges of the overall net investments in self-sustaining foreign operations are also included in accumulated other comprehensive loss. Amounts related to foreign currency translation in accumulated other comprehensive loss are released to the consolidated statement of earnings when the Company reduces its overall net investment in foreign operations, including a reduction in capital or through the settlement of long-term intercompany balances, which have been considered part of the Company’s overall net investment. Foreign currency transactions Monetary assets and liabilities denominated in currencies other than the functional currency are translated at the prevailing exchange rate at the balance sheet date. Non-monetary assets and liabilities denominated in currencies other than the functional currency and revenue and expense items are translated into the functional currency using the exchange rate prevailing at the dates of the respective transactions. Cash and cash equivalents Cash and cash equivalents consist of cash and highly-liquid investments with original terms to maturity of 90 days or less at date of purchase. Accounts receivable Receivables are carried at cost net of a provision for doubtful accounts, based on expected recoverability. The Company is involved in a program under which it sells certain of its accounts receivable to a third party for cash consideration without recourse to the Company. These transactions are accounted for when the Company is considered to have surrendered control over the transferred accounts receivable. Losses and gains on these transactions are recognized in earnings. Contracts in progress Contracts in progress resulting from applying the percentage-of-completion method consist of materials, direct labour, relevant manufacturing overhead and estimated contract margins. Effective April 1, 2009, contracts in progress are presented as a separate line item on the consolidated balance sheets. In prior years, contracts in progress were presented as part of inventories, previously named long-term contracts. Inventories Work in progress is stated at the lower of specific identification of cost and net realizable value. The cost of work in progress includes material, labour, and an allocation of manufacturing overhead, based on normal operating capacity. Raw materials are valued at the lower of average cost and net realizable value. Spare parts to be used in the normal course of business are valued at the lower of specific identification of cost and net realizable value. Net realizable value is the estimated selling price in the ordinary course of business, less estimated costs of completion and the estimated costs necessary to make the sale. In the case of raw materials and spare parts, replacement cost is generally the best measure of net realizable value. Long-lived assets Property, plant and equipment and amortization Property, plant and equipment are recorded at cost less accumulated depreciation, net of any impairment charges. The declining balance and straight-line methods are used to calculate amortization over the estimated useful lives of the assets as follows: Method Rates / Years Building and improvements Declining balance / Straight line 2.5 to 10% / 10 to 20 years Simulators Straight line (10% residual) Not exceeding 25 years Machinery and equipment Declining balance / Straight line 20 to 35% / 3 to 10 years Aircraft Straight line (15% residual) Not exceeding 12 years Aircraft engines Based on utilization Not exceeding 3,000 hours CAE Year-End Financial Results 2010 | 11 Notes to the Consolidated Financial Statements Asset retirement obligations Asset retirement obligations are recognized in the period in which the Company incurs a legal obligation associated with the retirement of an asset. The obligation is measured initially at fair value discounted to its present value using a credit-adjusted risk-free interest rate, and the resulting costs are capitalized into the carrying value of the related assets. The liability is accreted through charges to earnings. Costs related to asset retirement obligations are depreciated over the remaining useful life of the underlying asset. The Company has a known conditional asset retirement obligation for asbestos remediation activities to be performed in the future, that is not reasonably estimable due to insufficient information about the timing and method of settlement of the obligation. Accordingly, this obligation has not been recorded in the consolidated financial statements because the fair value cannot be reasonably estimated. A liability for this obligation will be recorded in the period when sufficient information regarding timing and method of settlement becomes available to make a reasonable estimate of the liability’s fair value.
